Citation Nr: 0925823	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) 
currently rated at 30 percent disabling.

2.  Entitlement to service connection for cirrhosis of the 
liver, secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 until July 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by trouble sleeping, 
some impairment of short-term memory, inconsistent reports of 
flashbacks and Global Assessment of Functioning scores 
ranging from 55 to 60.

2.  Cirrhosis of the liver is unrelated to a service 
connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).

2.  Cirrhosis of the liver is not proximally due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under VCAA with regard to this issue.

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in May 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records as well as VA 
treatment records have been obtained. Pertinent records from 
the Veteran's private physician have also been obtained. 
Furthermore, the Veteran was afforded VA examinations in June 
2007 in which the examiners reviewed the c-file, took down 
the Veteran's history, and reached conclusions based on their 
examinations.  The examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD Rating

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the Veteran's claim.  

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in July 2007.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has reviewed the record and finds nothing to 
reflect that there has been any significant change in the 
disability.  As such, a uniform rating is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 30 
percent effective February 13, 2007.  PTSD is evaluated under 
the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The next higher 50 percent evaluation is indicated where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. Id.

In January 2007, the Veteran underwent a psychiatric 
evaluation for PTSD.  The Veteran reported poor sleep since 
leaving Vietnam including difficulty falling and staying 
asleep.  He had a loss of interest in things he once enjoyed. 
His energy level was "okay."  The Veteran reported that 
concentration, appetite, motivation and libido were all 
normal.  The Veteran denied homicidal thoughts and stated 
that he had had suicidal thoughts in the past while under the 
influence of alcohol.  He further denied any social 
impairment, stating that he has many friends and is in phone 
contact with all three of his children.  The Veteran was 
neatly groomed, casually dressed, friendly and cooperative.  
He related well to the interviewer.  There were no 
psychomotor abnormalities or movements.  His speech had 
normal rate, volume, tone and rhythm.  His affected was mood 
congruent.  He was alert, oriented and had intact 
concentration and memory.  The evaluator assessed the 
Veteran's GAF score was 55.

In June 2007, the Veteran underwent an additional VA 
examination for PTSD.  At the time of that examination, the 
Veteran reported to be living with his ex-wife, which whom he 
was maintaining a friendly relationship.  The examiner noted 
that the Veteran was appropriately dressed with decent, 
though "not great," hygiene.  The Veteran had no 
psychomotor abnormalities and his communication and speech 
were of normal rate and rhythm, though the Veteran tended to 
short answers in response to questions.  The Veteran's mood 
was good and his affect was blunted.  His thought process was 
logical, goal directed, coherent and relevant.  He denied a 
history of hallucinations, delusions, and suicidal ideation.  
His short term memory was impaired, however his long term 
memory was intact.  The Veteran reported nightmares, though 
not in the preceding year.  He denied flashback episodes.  
The Veteran's work history shows an unstable pattern with 
significant impairment.  His longest duration of employment 
was for approximately eight to nine years.  At the time of 
the examination the Veteran had been employed for the 
preceding six months as an auto mechanic. The Veteran gave a 
history of relationships marked by serious problems 
attributed to alcohol and drug abuse.  The Veteran also has a 
history of legal problems associated with alcohol and drug 
abuse including approximately eight separate charges for 
driving while intoxicated.  In November 1999, the Veteran was 
imprisoned on a charge of endangering an officer.  The 
examiner concluded that the Veteran had some antisocial 
traits and problematic relationships with his adult children.  
The GAF was 60.

In March 2008, the Veteran was evaluated by a VA 
psychiatrist.  The evaluation revealed that the Veteran was 
no longer living with his ex-wife and that his mood was 
"fair."  The Veteran reported moderate depression, anxiety 
and irritability.  He also reported daily intrusive thoughts 
and flashbacks, though he denied suicidal or aggressive 
ideation, plan or intent.  There was an impression of 
prolonged, severe PTSD and that the Veteran was deserving of 
an increased evaluation for PTSD.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  The record fails to show that the Veteran 
suffers from occupational and social impairment primarily as 
a result of PTSD.  The examiner's report from the Veteran's 
June 2007 VA examination explicitly stated that the Veteran's 
former use and dependency on alcohol and drugs was the 
primary factor in his social and occupational functioning 
problems.  While the examiner recognized that PTSD may have 
contributed to such impairments, the impact of PTSD was 
"substantially less than the impact of drug and alcohol 
problems."  The examiner went on to opine that the Veteran's 
drug and alcohol dependency was not the result of the 
Veteran's PTSD.

In further finding against assignment of the next-higher 50 
percent rating for PTSD, the Board points to the Veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).   

In the present case, VA examinations reflect GAF scores of 55 
to 60.  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  As GAF scores 
of 55 to 60 are indicative of only moderate symptomatology, 
it does not justify assignment of the next-higher 50 percent 
evaluation.

In reaching this determination the Board has considered the 
positive and negative evidence.  The Veteran has asserted 
entitlement to a higher evaluation and has reported his 
symptoms.  The March 2008 VA evaluator entered an opinion 
that PTSD was prolonged and severe and that the Veteran was 
deserving of an increased rating.  The Board has determined 
that the observations of the January and June 2007 VA 
examiners are far more detailed and relatively consistent 
with each other.  Although the March 2008 evaluator noted 
that PTSD is severe and the Veteran is deserving of a higher 
evaluation, the report is inconsistent with the Veteran's 
actual clinical picture in that report and inconsistent with 
clinical findings of the prior VA examinations.  Although 
competent evidence, we accord the Veteran's statements and 
that of the March 2008 examine less probative value.  We 
accord the January and July 2007 examinations more probative 
value than the opinion of March 2008 and that of the Veteran.  
As noted above, the 2007 VA examination reports are far more 
detailed and the conclusions reached are internally 
consistent with each other. 

Based on the foregoing, we conclude that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

Secondary Service Connection

The Veteran is claiming service connection for cirrhosis of 
the liver as secondary to service-connected PTSD.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

In the present case, the Veteran was diagnosed with cirrhosis 
of the liver in March 2006 and the evidence of record 
indicates continuing treatment for the disorder.  
Furthermore, as indicated in the previous section, the 
Veteran has been service-connected for PTSD.

The record contains no competent nexus evidence establishing 
a connection between the Veteran's PTSD and cirrhosis of the 
liver, this includes causation or aggravation.  The record 
does include negative nexus evidence.  Specifically, in a VA 
examination in June 2007, the examiner indicated that the 
Veteran's cirrhosis was likely the result of alcohol abuse 
and hepatitis C infection.  The examiner further indicated 
that the Veteran's hepatitis C infection was most likely due 
to a history of intravenous drug use and not due to PTSD.  
Furthermore, as indicated previously, a separate June 2007 VA 
examination concluded that the Veteran's alcohol abuse was 
also not likely due to PTSD.  The opinions are sufficient as 
to establish that no degree of disability (causation or 
aggravation) is due to PTSD.

The Veteran asserts that his cirrhosis is related to PTSD.  
The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board finds, however, that the issue of causation and 
aggravation of cirrhosis is a complex medical issue that is 
beyond the realm of a layman's competence. See Jandreau, 
supra.  Hence, while the Veteran may attribute these 
disorders and symptoms to his service, he does not have the 
requisite medical training to provide a competent opinion as 
to the etiology of his claimed disabilities. Id.

In conclusion, there is no support for a grant of service 
connection for cirrhosis of the liver as secondary to PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER
8
An evaluation in excess of 30 percent for PTSD is denied.

Service connection for cirrhosis of the liver as secondary to 
posttraumatic stress disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


